Name: 2007/858/EC: Council Decision of 17 December 2007 appointing the Chairperson of the Board of Appeal of the Community Plant Variety Office and his Alternate
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-12-21

 21.12.2007 EN Official Journal of the European Union L 337/105 COUNCIL DECISION of 17 December 2007 appointing the Chairperson of the Board of Appeal of the Community Plant Variety Office and his Alternate (2007/858/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety rights (1), and in particular Article 47(1) thereof, Having regard to the lists of candidates proposed by the Commission on 29 October 2007, after obtaining the opinion of the Administrative Council of the Community Plant Variety Office, HAS DECIDED AS FOLLOWS: Article 1 Mr Paul A.C.E. VAN DER KOOIJ, born on 13 January 1956, is hereby appointed Chairperson of the Board of Appeal of the Community Plant Variety Office for a period of five years. Mr Timothy MILLETT, born on 6 January 1951, is hereby appointed Alternate to the Chairperson of the Board of Appeal of the Community Plant Variety Office for a period of five years. Their terms of office shall run from the date on which they take up their duties. That date shall be agreed with the President and the Administrative Council of the Office. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 17 December 2007. For the Council The President J. SILVA (1) OJ L 227, 1.9.1994, p. 1. Regulation as last amended by Regulation (EC) No 873/2004 (OJ L 162, 30.4.2004, p. 38).